Citation Nr: 0104198	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-02 955	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York

THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to a rating higher than 20 percent for a 
right knee disability.

3.  Entitlement to a rating higher than 10 percent for a low 
back disability. 

WITNESS AT HEARING ON APPEAL

Appellant
REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran served on active duty from December 1993 to March 
1997.

This case came to the Board of Veterans' Appeals (Board) from 
a January 1998 RO decision which in part denied service 
connection for a right shoulder disability.  The RO also 
granted service connection and a 10 percent rating for a 
right knee disability, and granted service connection and a 0 
percent rating for a low back disability; the veteran 
appealed for higher ratings for these conditions.  He had an 
RO hearing in August 1998.

The Board remanded the case in January 2000.  In January 
2000, the RO assigned a higher rating of 20 percent for the 
right knee disability.  In July 2000, the RO assigned a 
higher rating of 10 percent for the low back disability.  The 
RO continued to deny service connection for a right shoulder 
disability.

The veteran was scheduled for a Board hearing in February 
2001, but on the day of the hearing he canceled his hearing 
request and also withdrew his appeal as to all issues.


FINDING OF FACT

In February 2001, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204.  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
L. W. TOBIN
	Member, Board of Veterans' Appeals


 



